NO. 07-06-0239-CR

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL B

SEPTEMBER 20, 2006
______________________________

OFELIO ROMERO VASQUEZ, 

									Appellant

v.

THE STATE OF TEXAS, 

									Appellee
_________________________________

FROM THE 242ND DISTRICT COURT OF HALE COUNTY;

NO. B14753-0301; HON. ED SELF, PRESIDING
_______________________________

Memorandum Opinion
______________________________
Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.
	Ofelio Romero Vasquez appeals from an order revoking his probation.  Pursuant to
a guilty plea, he was convicted of tampering with a governmental record, sentenced to two
years in a state jail facility and fined $1,000.  However, the sentence of appellant was
suspended, and he was placed on community supervision for two years.  Thereafter, the
State filed a motion to revoke appellant's probation alleging he failed to report to his
probation officer on  designated days and failed to make payments on his fine, restitution,
and court costs.  Appellant pled true to the allegations, and his probation was revoked. 
	 Appellant's counsel has filed a motion to withdraw, together with an Anders (1) brief
in which he certified that, after diligently searching the record, the appeal was without merit. 
Along with his brief, appellate counsel included a copy of a letter sent to appellant
informing him of counsel's belief that there was no reversible error and of appellant's right
to file a response or brief pro se.   By letter dated August 16, 2006, this court also notified
appellant of his right to tender his own brief or response and set September 15, 2006, as
the deadline by which to do so.  To date, no brief, response, or a request for extension of
time has been filed by appellant.  
	Appellate counsel discusses in his brief how appellant pled true to the allegations
that he violated the terms of his probation.  A plea of true standing alone supports the
revocation.  Cole v. State, 578 S.W.2d 127, 128 (Tex. Crim. App. 1979).  We have also
conducted our own review of the record, pursuant to Stafford v. State, 813 S.W.2d 503 
(Tex. Crim. App. 1991), to assess the accuracy of appellate counsel's conclusions and to
uncover any error.  That review failed to reveal any error.
     	Accordingly, the motion to withdraw is granted, and the judgment is affirmed.

							Brian Quinn 
						          Chief Justice
Do not publish.
1. Anders v. California, 386 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).